DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/22/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1, 3, 14, and 17
New claims: None
Claims currently under consideration: 1-20
Currently rejected claims: 1-20
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites two limitations that appear to be mutually exclusive: (i) a phospholipid emulsifier composition comprising a phospholipid concentration of about 5 wt% to about 40 wt% of the phospholipid emulsifier composition, and (ii) the phospholipid emulsifier composition excludes non-phospholipid components. The claim is thus indefinite, since it is unclear whether the phospholipid emulsifier composition should comprise about 5-40 wt% phospholipids or 100 wt% phospholipids.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) as evidenced by Kratochvil (U.S. 4,684,533).
Regarding claim 1, Gamay et al. discloses a cheese sauce product that is non-solid at room temperature ([0014], where the cheese cause can be stored at room temperature; [0021], where the product viscosity indicates that it is a non-solid) comprising one or more cheeses and a liquid ([0015]), and buttermilk solids ([0015], [0019]). Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17). Claim 1 is a product claim, where the limitation that “the phospholipid emulsifier composition is derived from buttermilk or butter serum and excludes non-phospholipid components from the phospholipid emulsifier composition” implicitly includes process limitations. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” Whether the phospholipid emulsifier composition is derived from buttermilk or simply present due to being initially present in the buttermilk component is of no consequence to the claimed product. The claim merely requires the presence of such components in the cheese sauce product. As such, the disclosure of Gamay et al. that buttermilk solids are added renders the inclusion of a phospholipid emulsifier composition derived from buttermilk obvious. Further, since the claim limitation only requires that the phospholipid emulsifier composition excludes non-phospholipid components but the overall cheese sauce product is not also limited to excluding non-phospholipid components, the cheese sauce product may additionally comprise non-phospholipid components from buttermilk. As such, the product of Gamay et al. comprising buttermilk solids would still render obvious the claimed limitations regarding the presence of a phospholipid emulsifier composition in the cheese sauce product, where the phospholipid emulsifier composition excludes non-phospholipid components.
Gamay et al. does not disclose the inventive product as having a cheese content of about 25-70 wt% or the phospholipid emulsifier composition as increasing protein-water interactions within the cheese sauce product to retain moisture and reduce or eliminate formation of a surface film for at least about 15 minutes to 2 hours after exposure of the cheese sauce product to air.
As for the cheese content in the cheese sauce product, though, Gamay et al. indicates that previous cheese sauces conventionally comprise from about 20-50% by weight cheese and that the inventive product utilizes a lower cheese content only to reduce the cost ([0008]). As such, utilizing a cheese content that was previously known in the art would be obvious, which renders the claimed concentration of about 25-70 wt% cheese in the cheese sauce product obvious.
As for the effect of the phospholipid emulsifier, MPEP 2112.01 II states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the cheese sauce product of Gamay et al. comprises buttermilk solids that are disclosed in Kratochvil as comprising phospholipid emulsifiers, the cheese sauce product is considered to be substantially identical in structure to the claimed cheese sauce product. As such, the prior art cheese sauce product would inherently exhibit increased protein-water interactions within the cheese sauce to retain moisture and reduce or eliminate formation of a surface film after exposure to air, especially where no degree of reduction is required. The same analysis regarding the inherency of the reduced tendency to form a surface film applies regardless of the time during which the product is exposed to air. The claimed cheese sauce product, including the limitation that the cheese sauce product exhibits reduced formation of surface film for at least about 15 minutes after exposure to air, is thus obvious in view of the product of Gamay et al.
As for claim 2, Gamay et al. discloses that the cheese sauce is suitable for packaging in various pouches or other types of packaging intended for use by consumers ([0039]). Since such packages would be opened at room temperature (~25°C), the claimed limitation that the temperature of the cheese sauce is exposed to a temperature of about 20°C-60°C would be obvious to a skilled practitioner.
As for claim 3, Gamay et al. discloses the inclusion of buttermilk solids ([0019]), which Kratochvil discloses comprise phospholipids (C4, L11-L16; C9, L15-L17). Claim 3 is a product claim, where the limitation that the composition comprises “a phospholipid-protein complex derived from buttermilk” implicitly includes process limitations. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” Whether phospholipid-protein complexes are derived from buttermilk or simply present due to being initially present in the buttermilk component is of no consequence to the claimed product. The claim merely requires the presence of such components in the cheese sauce product. As such, the disclosure of Gamay et al. that buttermilk solids are added renders the inclusion of phospholipid-protein complexes derived from buttermilk obvious. Gamay et al. does not disclose the inclusion of chelators or trisodium phosphates, which renders the exclusion of such components obvious. Gamay et al. also indicates that disodium phosphate is only optionally included ([0026]-[0027]), which renders the exclusion of disodium phosphate obvious.
As for claim 4, the same analysis as detailed previously in relation to claim 3 relating to a product-by-process claim applies as well. The claimed limitation that the phospholipids are “isolated” is of no consequence in the final cheese sauce product; the phospholipids may be present as isolated components or as part of the added buttermilk solids. The claimed limitation that the phospholipid concentration in the phospholipid emulsifier composition comprises isolated phospholipids is thus considered obvious.
As for claim 5, the same analysis as detailed previously in relation to claim 3 relating to a product-by-process claim applies as well. The limitation that “the phospholipid emulsifier composition comprises a phospholipid concentration of about 5 wt% to about 40 wt% of the phospholipid emulsifier composition” implicitly includes process limitations. Since no amount of phospholipid emulsifier composition is required in the cheese sauce and the cheese sauce product is what actually under consideration, the concentration of phospholipids in the phospholipid emulsifier composition is of no consequence. In other words, any amount of phospholipids in the phospholipid emulsifier composition would be obvious due to it being directed to an intermediate product that may be included in any amount of the finished product.
As for claim 6, the same analysis pertaining to claim 1 regarding the inherency of the reduced tendency to form a surface film based on the presence of phospholipids in buttermilk solids applies as well to the limitation that film reduction comprises an absence of film formation after a single brief stirring of the cheese sauce product, which renders the claimed limitation obvious.
As for claim 7, Gamay et al. discloses the buttermilk solids component as being present in the cheese sauce product at a concentration in the range of about 0.5-5 wt.% (specifically, about 1-25 wt.%) ([0019]-[0020]).
As for claim 8, Gamay et al. discloses the liquid comprises about 20-55 wt.% of the cheese sauce product (specifically, about 20-60 wt.%) ([0021]).
As for claim 9, Gamay et al. indicates that previous cheese sauces conventionally comprise from about 20-50% by weight cheese ([0008]). As such, utilizing a cheese content that was previously known in the art would be obvious, which renders the claimed concentration of about 40-50 wt% cheese in the cheese sauce product obvious.
Gamay et al. discloses the cheese composition comprises about 40-50 wt.% of the cheese sauce product (specifically, cheese solid in an amount of 10 wt.% plus water in an amount of 20-60 wt.%) ([0015], [0021]), where the lack of any distinction between the “cheese composition” and the “liquid” in claim 1 renders the disclosure of the cheese solids/water combination in Gamay et al. adequate to deem the claimed “cheese composition” concentration obvious.
As for claim 10, Gamay et al. discloses that various salts may be used, including sodium chloride and monosodium phosphate ([0026]-[0027]), such that the presence of disodium phosphate is considered optional. As such, the exclusion of disodium and/or trisodium phosphates is considered obvious.
As for claim 11, Gamay et al. discloses that various texture additives/fillers may be used ([0023]-[0024]), such that the presence of guar gum and xanthan gum is considered optional. As such, the exclusion of guar gum or xanthan gum is considered obvious.
As for claim 12, Gamay et al. discloses the cheese sauce as further comprising buttermilk powder ([0019]).
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533) and Rivera et al. (U.S. 2012/0052181 A1).
Regarding claim 13, Gamay et al., as evidenced by Kratochvil, discloses the cheese sauce product of claim 1.
Gamay et al. does not disclose the phospholipid emulsifier composition as being a phospholipid extract derived from a sunflower, soy, or canola-based product.
However, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract). Rivera et al. discloses a cheese product comprising phospholipids ([0009]), wherein the phospholipids may be obtained from soy ([0030]).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid derived from soy. First, Gamay et al. discloses that the cheese sauce may comprise emulsifiers ([0015]), noting mono- and di-glycerides as examples ([0025]). MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. Since Kratochvil discloses that suitable emulsifiers may include mono- and diglycerides or buttermilk powder (C4, L11-L17) and Rivera et al. discloses that emulsifiers may include buttermilk powder or soy ([0030]), the use of soy phospholipids as the emulsifier of Gamay et al. would be obvious to a skilled practitioner, due to all the listed components being known for use as emulsifiers in cheese products.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al. (U.S. 2009/0186129 A1) in view of Kratochvil (U.S. 4,684,533), Rivera et al. (U.S. 2012/0052181 A1), and Dalemans et al. (U.S. 2010/0068293 A1).
Regarding claim 14, Gamay et al. discloses a method comprising mixing a cheese composition that is non-solid at room temperature ([0032]) with a liquid to form a cheese sauce ([0033]), mixing an emulsifier composition with the cheese sauce to form the cheese sauce product ([0032], glycerides), wherein the emulsifier composition constitutes about 0.5-5 wt.% of the cheese sauce product (specifically, about 0.1-5 wt.%) ([0025]), and heating the mixture to a temperature of up to about 75°C (specifically, 160°F, or 71.1°C) ([0033]).
Gamay et al. does not explicitly disclose (i) the method as being for preventing the formation of a surface film on the cheese sauce product; (ii) the emulsifier as being a phospholipid emulsifier comprising phospholipid at a concentration of about 5-40 wt.% of the phospholipid emulsifier composition, where the phospholipid emulsifier composition is derived from buttermilk or butter serum and excludes non-phospholipid components from the phospholipid emulsifier composition; (iii) the cooling step and the subsequent heating step; or (iv) the claimed effect of the phospholipid emulsifier composition.
Regarding the phospholipid emulsifier, Kratochvil discloses that buttermilk solids comprise phospholipids that function as emulsifiers (C4, L11-L16; C9, L15-L17) in a cheese product (Abstract). Rivera et al. discloses a phospholipid supplement for use in cheese products ([0028]) that may be milk phospholipids in a pure form, including “high phospholipid buttermilk powder” ([0030]). Dalemans et al. discloses a buttermilk powder enriched with up to 20% by weight phospholipids ([0013]).
It would have been obvious to one having ordinary skill in the art to utilize phospholipid emulsifiers as taught in Kratochvil. First, Gamay et al. discloses that the cheese sauce may comprise emulsifiers ([0015]), noting mono- and di-glycerides as examples ([0025]), as well as further indicating that the cheese sauce may comprise buttermilk powder ([0019]). MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious. Since Gamay et al. indicates that suitable emulsifiers may be mono- and di-glycerides and Kratochvil discloses that suitable emulsifiers may include mono- and diglycerides or buttermilk powder (C4, L11-L17), the use of phospholipids from buttermilk powder as the emulsifier of Gamay et al. would be obvious to a skilled practitioner, due to the listed components being known for use as emulsifiers in cheese products. A skilled practitioner would be further motivated to consult Rivera et al. and Dalemans et al. for additional instruction regarding such a phospholipid emulsifier component. Since Rivera et al. specifically discloses a “high phospholipid buttermilk powder” as a supplemental phospholipid source for cheese products ([0028], [0030]) and Dalemans et al. discloses buttermilk powder enriched with up to 20% by weight phospholipids ([0013]), a skilled practitioner would find the use of a phospholipid emulsifier having a phospholipid concentration in the range of about 5-40 wt.% to be obvious. Further, since Rivera et al. teaches that the phospholipid supplement may be milk phospholipids in a pure form ([0030]), the incorporation of a phospholipid emulsifier composition that is derived from buttermilk and excludes non-phospholipid components from the phospholipid emulsifier composition would be obvious.
Regarding the cooling and subsequent heating steps, Gamay et al. indicates that the cheese sauce is indicated for sale in pouches as part of food kits ([0012]) that are subsequently prepared according to conventional cooking processes ([0002]). Such a sequence of steps would necessarily involve cooling the cheese sauce mixture to a temperature below the initial cooking temperature but at or above about 20°C. Subsequent cooking of the cheese sauce would then involve cooking the product at least to a temperature within a range that would encompass the claimed range of about 85-110°C. As such, the claimed sequence of cooling/heating the cheese sauce product is considered obvious to a skilled practitioner based simply on the conventional method of obtaining room temperature cheese sauce and heating the sauce as part of a meal preparation.
Regarding the claimed effect of the phospholipid emulsifier composition, MPEP 2112.01 II states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the cheese sauce product of Gamay et al. comprises buttermilk solids that are disclosed in Kratochvil as comprising phospholipid emulsifiers, the cheese sauce product is considered to be produced by a substantially identical process to the claimed cheese sauce process. As such, the prior art cheese sauce process would inherently exhibit increased protein-water interactions within the cheese sauce to retain moisture and prevent formation of a surface film after exposure to air, especially where no degree of reduction is required. The claimed cheese sauce process is thus obvious in view of the process of Gamay et al. as modified by the additionally-cited references.
As for claim 15, Gamay et al. indicates that the cheese sauce is indicated for sale in pouches as part of food kits ([0012]) that are subsequently prepared according to conventional cooking processes ([0002]). Such a sequence of steps would necessarily involve cooling the cheese sauce mixture to a temperature below the initial cooking temperature but at or above about 20°C. Subsequent cooking of the cheese sauce would then involve cooking the product at least to a temperature within a range that would encompass the claimed range of about 50-80°C. As such, the claimed sequence of cooling/heating the cheese sauce product is considered obvious to a skilled practitioner based simply on the conventional method of obtaining room temperature cheese sauce and heating the sauce as part of a meal preparation.
As for claim 16, Gamay et al. discloses stirring the cheese sauce product for about 1-5 minutes ([0033], where the process of mixing/sterilization occurs for about 5-10 minutes).
As for claim 17, Kratochvil discloses the buttermilk powder comprises phospholipids (C4, L11-L16; C9, L15-L17), which renders the claimed limitation that the phospholipid emulsifier composition comprises a phospholipid-protein complex derived from buttermilk obvious.
As for claim 18, Dalemans et al. indicates that the phospholipids may be purified ([0013]-[0015]), which renders the use of isolated phospholipids obvious.
As for claim 19, Rivera et al. discloses the phospholipids may be obtained from soy ([0030]).
As for claim 20, Gamay et al. discloses that various salts may be used, including sodium chloride and monosodium phosphate ([0026]-[0027]), such that the presence of disodium phosphate is considered optional. As such, the exclusion of disodium and/or trisodium phosphates is considered obvious. Also, Gamay et al. discloses that various texture additives/fillers may be used ([0023]-[0024]), such that the presence of hydrocolloids, guar gum, and xanthan gum is considered optional. As such, the exclusion of hydrocolloids, guar gum, or xanthan gum is considered obvious. The reference does not disclose the inclusion of chelators, such that exclusion of chelators is thus considered obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-12 over Gamay et al. as evidenced by Kratochvil; and claim 13 over Gamay et al., Kratochvil, and Rivera et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that claim 1 as amended should overcome the claim rejection based on the discussion in the 06/30/2022 interview (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶1).
As described in the claim rejection, though, claim 1 as presently amended merely requires the exclusion of non-phospholipid components from the phospholipid emulsifier composition, rather than the overall cheese sauce product. Since the claim is a product-by-process claim, the limitation on what is effectively an intermediate product does not functionally limit the claim in the manner suggested in the interview. The rejection of claim 1 in view of Gamay et al. and Kratochvil is thus maintained and updated as noted previously herein.
The rejections of claims 2-13, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 14-20 over Gamay et al., Kratochvil, Rivera et al., and Dalemans et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that claim 14 as amended should overcome the claim rejection based on the discussion in the 06/30/2022 interview (Applicant’s Remarks, p. 7, ¶5).
As described in the claim rejection, though, secondary reference Rivera et al. discloses a phospholipid supplement for use in cheese products ([0028]) that may be milk phospholipids in a pure form, including “high phospholipid buttermilk powder” ([0030]). The present claim rejection does not overcome this disclosure of Rivera et al. Also, Rivera et al. was not noted or discussed during the 06/30/2022 interview.
The rejection of claim 14 in view of Gamay et al., Kratochvil, Rivera et al. and Dalemans et al. is thus maintained and updated as noted previously herein.
The rejections of claims 15-20, which depend from claim 14 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793